PD-1067-15
                                                                          COURT OF CRIMINAL APPEALS
         FILED IN                                                                          AUSTIN, TEXAS
COURT OF CRIMINAL APPEALS                                                 Transmitted 9/9/2015 10:28:05 AM
     September 9, 2015
                                                                              Accepted 9/9/2015 12:59:02 PM
                                                                                             ABEL ACOSTA
                                        NO.                                                        CLERK
   ABELACOSTA, CLERK


                                               IN THE
                           COURT OF CRIMINAL APPEALS OF TEXAS                     yc
                                                                                  AtSId. at 10-32.

          Governor Perry filed his petition for discretionary review on August 18,2015,

  seeking review only of the court of appeals' opinion regarding cognizability as to
Count I. Ten days later, however, the State Prosecuting Attorney filed a petition

seeking review on Count II. Governor Perry therefore must raise conditionally as

supplemental grounds for review the court of appeals' denial of cognizability as to

Count II.


      On September 7, 2015, Governor Perry attempted to file what he labeled a

cross-petition for discretionary review under Tex.R.App.P. 68.2(b), raising the court

ofappeals' denial ofrelief on Count II on cognizability grounds in the event the Court

granted review of the State Prosecuting Attorney's petition. On September 8, the

Clerk's Office rejected Governor Perry's filing, advising Governor Perry's counsel that

the most appropriate manner to proceed is to seek leave to supplement his originally

filed petition with the additional, supplemental, and contingent grounds for review.

While undersigned counsel do not believe that the rules require that Governor Perry's

petition be supplemented in order to preserve his supplemental, contingent grounds

for review, they file this motion in compliance with the Clerk's direction in order to

put all the issues before the Court. The supplement to the petition seeks review ofthe

court of appeals' opinion regarding cognizability as to Count II if, but only if, this

Court grants review ofthe State's petition. Thus, none ofthe grounds presented in the

supplement need to be addressed by this Court unless it first determines that the

judgment of the court of appeals as to Count II was in error and should be reversed.
                                PRAYER FOR RELIEF


      WHEREFORE, PREMISES CONSIDERED, Governor Perry respectfully prays

that this Court grant leave to file his supplement to petition for discretionary review

because "justice requires" that he be permitted to do so. See Tex.R.App.P. 68.10.

                                                     Respectfully submitted,


THE BUZBEE LAW FIRM                                  BAKER BOTTS L.L.P.


/s/ Anthony G. Buzbee                                /s/ Thomas R. Phillips
Anthony G. Buzbee                                    Thomas R. Phillips
State Bar No. 24001820                               State Bar No. 00000102
JPMorgan Chase Tower                                 San Jacinto Center
600 Travis Street, Suite 7300                        98 San Jacinto Blvd., Suite 1500
Houston, Texas 77002 •                               Austin, Texas 78701-4078
Tbuzbee@txattorneys.com                              tom.phillips@bakerbotts.com
Telephone: 713-223-5393                              Telephone: 512-322-2565
Facsimile:   713-223-5909                            Facsimile:    512-322-8363



BOTSFORD & ROARK
/s/David L. Botsford
David L. Botsford
State Bar No. 02687950
1307 West Ave.
Austin, Texas 78701
dbotsford@aol.com
Telephone: 512-479-8030
Facsimile: 512-479-8040
                         CERTIFICATE OF SERVICE


       This is to certify that a true and complete copy of this document has been
emailed to Michael McCrum at michael@McCrumlaw.com, David Gonzalez at
david@sg-llp.com and to Lisa McMinn, State Prosecuting Attorney, at
lisa.mcminn@spa.texas.gov on the same date it was electronically filed with the Clerk
of the Court of Criminal Appeals.

                                             /s/ David L. Botsford
                                             David L. Botsford